TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00542-CV



           Blaine Martin Standiford and Sheryl Elizabeth Standiford, Appellants

                                                v.

                                  CitiMortgage, Inc., Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
        NO. C-1-CV-15-002447, HONORABLE ERIC SHEPHERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Blaine Martin Standiford and Sheryl Elizabeth Standiford filed a motion

seeking review of the county court’s order setting supersedeas bond. See Tex. R. App. P 24.4 We

dismiss the motion for lack of jurisdiction.

               “A party may seek review of a trial court’s ruling [on a supersedeas bond] by motion

filed in the court of appeals with jurisdiction or potential jurisdiction over the appeal from the

judgment in the case.” Id. R. 24.4(a) (emphasis added). Thus, the rules provide for review of the

trial court’s ruling on the bond as part of the appeal from the final judgment in the case.

See Transcontinental Realty Investors, Inc. v. Orix Capital Mkts. LLC, ___ S.W.3d ___,

No. 05-15-00435-CV, 2015 Tex. App. LEXIS 8015, at *6-7 (Tex. App.—Dallas July 30, 2015,

no pet h.); Gailey v. Gutierrez, No. 01-12-00491-CV, 2013 Tex. App. LEXIS 179, at *2

(Tex. App.—Houston [1st Dist.] Jan. 10, 2013, no pet.) (mem. op.) (per curiam). Rule 24.4
does not provide an independent basis for jurisdiction.              See Transcontinental Realty,

2015 Tex. App. LEXIS 8015, at *7.

               The record before us in this matter indicates that the county court signed a judgment

on July 7, 2015. Appellants have not appealed this judgment. Because there is not a pending appeal

from the judgment in this case, we do not have jurisdiction to review the county court’s order setting

supersedeas bond. See Transcontinental Realty, 2015 Tex. App. LEXIS 8015, at *7; Gailey,

2013 Tex. App. LEXIS 179, at *2. Accordingly, we dismiss the motion for lack of jurisdiction.



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: August 28, 2015




                                                  2